Citation Nr: 1327657	
Decision Date: 08/29/13    Archive Date: 09/05/13

DOCKET NO.  09-20 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran had active duty service from September 1960 to August 1962.  He died in July 2006.  The appellant is the Veteran's surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of the claims file was subsequently transferred to the RO in Detroit, Michigan.   

In April 2010, the appellant submitted additional evidence that has not been considered by the agency of original jurisdiction (AOJ).  In a July 2013 statement, the appellant's representative waived AOJ consideration of this evidence.  38 C.F.R. § 20.1304(c) (2012).  Thus, the Board may properly consider this evidence.  Nevertheless, in light of the need to remand for further development, the AOJ will have the opportunity to review such evidence in the readjudication of the appellant's claim.   

With the exception of a July 2013 brief submitted by the appellant's representative, a review of the appellant's Virtual VA electronic claims file does not reveal any additional evidence pertinent to the claim on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary with respect to the issue on appeal.  Initially, the Board observes that the certificate of death shows that the Veteran died in July 2006.  The immediate cause of death was listed as chronic pulmonary insufficiency following trauma which was due to pleurisy with recurrent bilateral pleural effusion and lung contusion.  Other significant conditions listed as contributing to death, but not resulting in the underlying cause, were malnutrition due to short bowel syndrome and malignant lymphoma, retroperitoneal, 1985.  At the time of his death, the Veteran was not service-connected for any disabilities.  

The Board observes that appellant has asserted that the Veteran's malignant lymphoma, which was listed as a significant condition contributing to death, was due to exposure to ionizing radiation during service due to his duties as an assembler and loader of nuclear weapons.  Service personnel records document that the Veteran underwent nuclear weapons training in August 1961.  However, the Veteran's DD 1141, Record of Exposure of Ionizing Radiation, documents that his dose estimate while in service was zero (0).  In other words, the evidence clearly shows that the Veteran was actually not exposed to ionizing radiation during service.  Therefore, further development, to include development under 38 C.F.R.  § 3.311, is not warranted at this time with respect to this claim.  See Wandel v. West, 11 Vet. App. 200, 204-05 (1998) (stating that development under 38 C.F.R.  § 3.311(b)(1) requires a preliminary determination that a Veteran was exposed to ionizing radiation, and where no such exposure is shown, a referral to the Undersecretary for Benefits is not required). 

Nevertheless, in the alternative, the appellant has claimed that the Veteran's cause of death was due to trauma from a motor vehicle accident, which occurred because the Veteran suffered a seizure.  The appellant asserts that the Veteran's seizure disorder began while he was on active duty service.  In support of her claim, the appellant submitted a March 2010 private opinion from a Board Certified Neurologist, which indicated that the Veteran had been under his care since 1993 for management of epilepsy.  The doctor opined that the Veteran had probably been suffering from this disorder since 1963.  He rationalized that the Veteran's seizure was predominantly of complex partial type with a few grand mal seizures and it was a medical fact that patients with epilepsy, particularly complex partial type, could be completely unaware of occurrence of seizure attacks as a nature of the disorder.  Nevertheless, nothing in this opinion indicates whether the Veteran's seizures caused or substantially or materially contributed to his death.  Moreover, it is unclear whether the physician reviewed the Veteran's service treatment records and relevant post-service treatment records associated with the claims file dated in the 1960s and 1970s.  Under the circumstances, the Board believes that a VA medical opinion is appropriate in order to determine whether the Veteran's cause of death was related to service.  See 38 U.S.C.A. § 5103A(a)(1); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  

Further, the certificate of death indicates that the Veteran was an inpatient at William Beaumont Hospital at the time of his death.  Moreover, based on the certificate, it appears that the motor vehicle accident described by the appellant happened approximately 31 months previously.  Nevertheless, the claims file contains no medical evidence or records pertaining to injuries suffered in the accident or medical treatment prior to the Veteran's death.  It would appear that these records may be very relevant to the appellant's claim and would assist the VA examiner in providing a medical opinion.  

As such, while on remand, the appellant should be given an opportunity to identify the names, addresses, and dates of treatment of all medical providers from whom the Veteran received relevant treatment, in particular those providers that provided treatment following the car accident and in the 31 months prior to his death in 2006, to specifically include William Beaumont Hospital.  Thereafter, the AOJ should attempt to obtain all identified records.  See 38 C.F.R. § 3.159(c)(1).  Moreover, in order to further assist the appellant, the AOJ should also request that she submit any accident reports concerning the motor vehicle accident.  In this regard, the Board stresses to the appellant, that while VA has a duty to assist her in the development of this claim, she has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).

Lastly, the AOJ sent a notification letter to the appellant in July 2007, which informed her of the information and evidence needed to substantiate a claim for service connection for the cause of the Veteran's death.  However, the letter did not provide the information and evidence necessary for assignment of an effective date pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, in light of the need to remand for other matters, the AOJ should send another VCAA notice to the appellant in compliance with Dingess/Hartman, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the appellant a corrective VCAA notice informing her of the information and evidence necessary for assignment of an effective date pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The AOJ should contact the appellant and request that she furnish the names, addresses, and dates of treatment of all medical providers from whom the Veteran received relevant treatment, in particular those providers that provided treatment following the car accident and in the 31 months prior to his death in 2006, to specifically include William Beaumont Hospital.  The RO should also request that any accident reports be submitted from the appellant. 

After securing any necessary authorizations for release of this information, the AOJ should seek to obtain copies of all treatment records referred to by the appellant that are not already of record.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e). 

3.  After completion of the above and any additional development deemed necessary, the claims file should be sent to an appropriate VA examiner for a medical opinion.  After reviewing the claims file, the examiner should offer an opinion as to the following:

a)  Whether it is as likely as not (a 50 percent or greater degree of probability) that the Veteran's seizure disorder manifested in service.

b)  If so, whether it is as likely as not (a 50 percent or greater degree of probability) that the seizure disorder caused or substantially or materially contributed to the Veteran's death.

c)  Whether the Veteran's disabilities that caused or substantially or materially contributed to his death were as likely as not (a 50 percent or greater degree of probability) directly related to service.  

The examiner should provide a detailed rationale for all opinions expressed.  

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, which includes consideration of all evidence contained in the paper and Virtual VA claims files.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

